DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on April 30, 2019 are accepted.

Specification
The disclosure is objected to because of the following informalities: 
In the abstract, the term “FIG. 1” at the end of the abstract should be deleted.
Appropriate correction is required.

Claim Objections
Claim 22 is objected to because of the following informalities:  
--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 33, lines 9-10 recites the limitation “causing establishment from the determined spatial relationship of a first ultrasound image acquisition plane” that renders the scope of the claim indefinite. It is not clear what is being established, and it is not clear between what object and the first ultrasound image acquisition plane that the spatial relationship refers to. This limitation appears to be incomplete and incorrect. For examination purpose, this limitation is interpreted as “causing establishment of a first ultrasound image acquisition plane from the determined spatial relationship”, as similarly recited in claims 22 and 28. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-26, 28-31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilboa et al., US 2003/0074011 A1, hereinafter Gilboa, in view of Byrd et al., US 7,314,446 B2, hereinafter Byrd.
 
Claim 22: Gilboa teaches “a system for ultrasound image acquisition and for tracking an object of interest in ultrasound image information” (FIG.1, and [0178], System 20) comprising
“an X-ray system (22) having an X-ray source and an X-ray detector” (imaging instrument 22, [0224]: C-mount fluorescope); and
“an ultrasound system (26) having a two-dimensional ultrasound image acquisition device including an ultrasound source” (catheter 26, [0206]: The catheter according to the present invention can be a probing catheter that refers to a catheter equipped with a sensor for sensing biological activities such as an intracardiac ultrasound; and [0236]: the ultrasound image is planar); and
“a processor” ” ([0184]: image processing via the imaging instrument using, for example, pattern recognition, edge enhancement, edge detection, shape detection and the like techniques of image recognition or processing) configured to
”receive X-ray image information and ultrasound image information” ([0236]: of specific value is combining a fluoroscopy image and an ultrasound image);
“detect an object of interest in the X-ray image information” ([0236]: points-of-interest can then be easily identified according to their location in the fluoroscopy image); and
[0194]: the present invention also provides a system for navigating a catheter's tip to at least one points-of-interest in a body during an intra-body medical procedure; [0234]: automatic steering of the catheter is also envisaged; and [0236]: the ultrasound image is planar), wherein
“a spatial relationship between the X-ray image information and the ultrasound image information is determined to establish th first ultrasound imaging plane” ([0236]: the image obtained from the additional imaging instrument (e.g., ultrasound) is projected on a plane with desired relativity to that of the fluorescope (e.g., identical, parallel, orthogonal or otherwise oriented planes)…a location implement is coupled with the ultrasound probe. Consequently, the position and orientation at which each ultrasound plane was imaged is well known. Such planar image is then projected on a plane relative to that from which the fluoroscope is obtained using the appropriate image processing hardware and software) – since the catheter is steered with the imaging plane having a desired relativity to that of the fluorescope, Gilboa is considered reading on the limitation of “a spatial relationship between the X-ray image information and the ultrasound image information is determined (desired plane relativity: identical, parallel, orthogonal…etc) to establish the first ultrasound imaging plane (such planar image is projected on a plane relative to that from the fluoroscope)”.

Gilboa explicitly teaches the feature that the ultrasound catheter is steerable, and further one of the image plan is in the direction of the fluoroscope in [0234]: automatic steering of the catheter is also envisaged; and  [0236]: the ultrasound image is actually displayed in a two orthogonal views, one in the direction of the fluoroscope and the second perpendicular thereto.  
Yet it does not explicitly teach the feature of “the object of interest, the X-ray source, the ultrasound source and the projection of the object of interest in the X-ray image information are within the first ultrasound image acquisition plane”; and “the first ultrasound image acquisition plane that includes the object of interest, the X-ray source, the ultrasound source and the projection of the object of interest in the X-ray image information”. In other words, Gilboa does not teach that the ultrasound source is steered such that the 4 components listed above is covered in a single image plane.
However, Byrd explicitly teaches such a feature in Col.3, ll.13-19, that, “the catheter ultrasound beam may be electronically steered in two or three dimensions in an imaging plane, and most desirably is steerable in two dimensions by about 180o. 
Therefore, it would have been obvious for one of ordinary skilled in the art at the time of the invention to substitute such an ultrasound catheter with the steering feature of “two or three dimensions in an imaging plane, and most desirably is steerable in two dimensions by about 180o” taught in Byrd in the invention that Gilboa teaches, as the substitution of one known steerable ultrasound catheter with another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable. Both Gilboa and Byrd teach the method for tracking a medical device in body and the associated imaging system comprising an ultrasound equipment and a fluoroscopy the object of interest, the X-ray source, the ultrasound source and the projection of the object of interest in the X-ray image information would be covered in the image plan generated by the catheter ultrasound that is capable of steering 180 degrees in 2 or 3 dimensions. 
The motivation to combine Gilboa and Byrd is as follows: the substitution of the catheter of Byrd for the catheter of Gilboa continues to provide a medical imaging utility that “improves the diagnosis and treatment of many medical conditions, and provides physicians with methods an apparatuses to see the actual movement of an object of interest for better diagnosis conditions”, as suggested in Byrd, Col.1, ll.29-34, with the additional advantage of a more complete coverage of the fields of view of the image planes for image acquisition.

Claim 28: Gilboa teaches a method for ultrasound image acquisition and tracking an object of interest in ultrasound image information, comprising acts of:
“receiving X-ray image information and the ultrasound image information” ([0236]: of specific value is combining a fluoroscopy image and an ultrasound image);
“detecting an object of interest in the X-ray image information” ([0236]: points-of-interest can then be easily identified according to their location in the fluoroscopy image);
[0236]: the image obtained from the additional imaging instrument (e.g., ultrasound) is projected on a plane with desired relativity to that of the fluorescope (e.g., identical, parallel, orthogonal or otherwise oriented planes)…a location implement is coupled with the ultrasound probe); and
“steering a first ultrasound image acquisition plane of a two-dimensional ultrasound image acquisition device” ([0194]: the present invention also provides a system for navigating a catheter's tip to at least one points-of-interest in a body during an intra-body medical procedure; [0234]: automatic steering of the catheter is also envisaged; and [0236]: the ultrasound image is planar); and
“acquiring a two-dimensional ultrasound image along the first ultrasound image acquisition plane established from the determined spatial relationship” ([0236]: of special value is combining a fluoroscopy image and an ultrasound image. The ultrasound image excels in showing soft-tissue and identifying the anatomy of inner cavities. The ultrasound image is planar…the position and orientation at which each ultrasound plane was imaged is well known. Such planar image is then projected on a plane relative to that from which the fluoroscope is obtained using the appropriate image processing hardware and software). 
It is a well-known technology in the art that a 2D (planar) ultrasound image is acquired along an image acquisition plane.
In addition, since the catheter is steered with the imaging plane having a desired relativity to that of the fluorescope, Gilboa is considered reading on the limitations of desired plane relativity: identical, parallel, orthogonal…etc) and “the first ultrasound imaging plane [is] established from the determined spatial relationship” (such planar image is projected on a plane relative to that from the fluoroscope)”.

Gilboa explicitly teaches the feature that the ultrasound catheter is steerable, and further one of the image planes is in the direction of the fluoroscope in [0234]: automatic steering of the catheter is also envisaged; and  [0236]: the ultrasound image is actually displayed in a two orthogonal views, one in the direction of the fluoroscope and the second perpendicular thereto.  
Yet it does not explicitly teach the feature of “the object of interest, the X-ray source, the ultrasound source and the projection of the object of interest in the X-ray image information are within the first ultrasound image acquisition plane”; and “the first ultrasound image acquisition plane that includes the object of interest, the X-ray source, the ultrasound source and the projection of the object of interest in the X-ray image information”. In other words, Gilboa does not explicitly teach how or in what orientation the ultrasound source is steered in order to cover the 4 components listed above in a single image plane.
However, Byrd explicitly teaches such a feature in Col.3, ll.13-19, that, “the catheter ultrasound beam may be electronically steered in two or three dimensions in an imaging plane, and most desirably is steerable in two dimensions by about 180o. 
two or three dimensions in an imaging plane, and most desirably is steerable in two dimensions by about 180o” taught in Byrd in the invention that Gilboa teaches, as the substitution of one known steerable ultrasound catheter with another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable. Both Gilboa and Byrd teach the method for tracking a medical device in body and the associated imaging system comprising an ultrasound equipment and a fluoroscopy equipment. Although Byrd does not explicitly teaches what would be covered in the image plane, it would be inherent, and obvious to one of ordinary skilled in the art, that with the implementation of the catheter ultrasound having the capability of steering 180 degrees that Byrd teaches in Gilboa, the object of interest, the X-ray source, the ultrasound source and the projection of the object of interest in the X-ray image information would be covered in the image plane generated by the catheter ultrasound that is capable of steering 180 degrees in 2 or 3 dimensions. 
The motivation to combine Gilboa and Byrd is as follows: the substitution of the catheter of Byrd for the catheter of Gilboa continues to provide a medical imaging utility that “improves the diagnosis and treatment of many medical conditions, and provides physicians with methods an apparatuses to see the actual movement of an object of interest for better diagnosis conditions”, as suggested in Byrd, Col.1, ll.29-34, with the additional advantage of a more complete coverage of the fields of view of the image planes for image acquisition.

Claim 33. Gilboa teaches “a non-transitory computer readable medium comprising computer instructions for ultrasound image acquisition and tracking an object of interest in ultrasound image information” (computer 50; and [0184]: image processing via the imaging instrument using, for example, pattern recognition, edge enhancement, edge detection, shape detection and the like techniques of image recognition or processing) which, when executed by a processor, configure the processor to perform the acts of: 
“causing reception of X-ray image information and the ultrasound image information” ([0236]: of specific value is combining a fluoroscopy image and an ultrasound image); 
“causing detection of an object of interest in the X-ray image information” ([0236]: points-of-interest can then be easily identified according to their location in the fluoroscopy image);
“causing determination of a spatial relationship between the X-ray image information and the ultrasound image information, and causing establishment from the determined spatial relationship of a first ultrasound image acquisition plane” ([0236]: the image obtained from the additional imaging instrument (e.g., ultrasound) is projected on a plane with desired relativity to that of the fluorescope (e.g., identical, parallel, orthogonal or otherwise oriented planes)…a location implement is coupled with the ultrasound probe. Consequently, the position and orientation at which each ultrasound plane was imaged is well known. Such planar image is then projected on a plane relative to that from which the fluoroscope is obtained using the appropriate image processing hardware and software) – since the catheter is steered with the imaging plane having a desired relativity to that of the fluorescope, Gilboa is considered reading on the limitations of “causing determination of a spatial relationship between the X-ray image information and the ultrasound image information” (desired plane relativity: identical, parallel, orthogonal…etc) and “causing establishment the first ultrasound imaging plane from the determined spatial relationship” (such planar image is projected on a plane relative to that from the fluoroscope);
“causing steering of a first ultrasound image acquisition plane of a two-dimensional ultrasound image acquisition device” ([0194]: the present invention also provides a system for navigating a catheter's tip to at least one points-of-interest in a body during an intra-body medical procedure; [0234]: automatic steering of the catheter is also envisaged; and [0236]: the ultrasound image is planar); and
“causing acquisition of a two-dimensional ultrasound image along the first ultrasound image acquisition plane” ([0236]: of special value is combining a fluoroscopy image and an ultrasound image. The ultrasound image excels in showing soft-tissue and identifying the anatomy of inner cavities. The ultrasound image is planar). 
It is a well-known technology in the art that a 2D (planar) ultrasound image is acquired along an image acquisition plane.

Gilboa explicitly teaches the feature that the ultrasound catheter is steerable, and further one of the image plan is in the direction of the fluoroscope in [0234]: automatic steering of the catheter is also envisaged; and  [0236]: the ultrasound image is actually displayed in a two orthogonal views, one in the direction of the fluoroscope and the second perpendicular thereto.  
Yet it does not explicitly teach the feature of “the object of interest, the X-ray source, the ultrasound source and the projection of the object of interest in the X-ray image information are within the first ultrasound image acquisition plane”; and “the first ultrasound image acquisition plane that includes the object of interest, the X-ray source, the ultrasound source and the projection of the object of interest in the X-ray image information”. In other words, Gilboa does not explicitly teach how or in what orientation the ultrasound source is steered in order to cover the 4 components listed above in a single image plane.
However, Byrd explicitly teaches such a feature in Col.3, ll.13-19, that, “the catheter ultrasound beam may be electronically steered in two or three dimensions in an imaging plane, and most desirably is steerable in two dimensions by about 180o. 
Therefore, it would have been obvious for one of ordinary skilled in the art at the time of the invention to substitute such an ultrasound catheter with the steering feature of “two or three dimensions in an imaging plane, and most desirably is steerable in two dimensions by about 180o” taught in Byrd in the invention that Gilboa teaches, as the substitution of one known steerable ultrasound catheter with another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable. Both Gilboa and Byrd teach the method for tracking a medical device in body and the the object of interest, the X-ray source, the ultrasound source and the projection of the object of interest in the X-ray image information would be covered in the image plan generated by the catheter ultrasound that is capable of steering 180 degrees in 2 or 3 dimensions. 
The motivation to combine Gilboa and Byrd is as follows: the substitution of the catheter of Byrd for the catheter of Gilboa continue to provide a medical imaging utility that “improves the diagnosis and treatment of many medical conditions, and provides physicians with methods an apparatuses to see the actual movement of an object of interest for better diagnosis conditions”, as suggested in Byrd, Col.1, ll.29-34, with the additional advantage of a more complete coverage of the fields of view of the image planes for image acquisition.

Claim 23. Gilboa and Byrd combined teaches all the limitations of claim 22.
Gilboa further teaches
“a processing element” ([0184]: image processing via the imaging instrument using, for example, pattern recognition, edge enhancement, edge detection, shape detection and the like techniques of image recognition or processing);
[0194]: the present invention also provides a system for navigating a catheter's tip to at least one points-of-interest in a body during an intra-body medical procedure); and
“a display unit” ([0230]: a display 48).
 
 Claims 24 and 29. Gilboa and Byrd combined teaches all the limitations of claims 22 and 28, respectively.
Gilboa further teaches that “the processor is further configured to cause visualization of the two-dimensional ultrasound image information of the first ultrasound image plane” in [0237]: the present invention enables marking landmarks and other points-of-interest while using a planar image, such as the image of an ultrasound imaging instrument.
 
Claims 25 and 30. Gilboa and Byrd combined teaches all the limitations of claims 22 and 28, respectively.
Gilboa further teaches that “the ultrasound source is a TEE ultrasound source, and wherein the object of interest is an interventional device” in [0236]: The ultrasound image excels in identifying the anatomy of inner cavities, for example, via TEE.

Claims 26 and 31. Gilboa and Byrd combined teaches all the limitations of claims 22 and 28, respectively.
Gilboa further teaches that 
FIG.7: the ultrasound source 80 and the point of interest 82 are coplanar and a line in between is defined.

Claims 27 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilboa in view of Byrd, as applied to claims 22 and 28, respectively, further in view of Guendel et al., US 6,529,766 B1, hereinafter Guendel.

Claims 27 and 32: Gilboa and Byrd combined teaches all the limitations of claims 22 and 28, respectively.
Neither Gilboa nor Byrd teaches the feature of “adjusting the thickness of at least one of the first ultrasound image plane and the second ultrasound image plane to aid in having the object of interest is within at least one of the respective image planes”.
However, in an analogous medical imaging data acquisition and processing for device tracking and displaying field of endeavor, Guendel teaches such a feature in Col. 4, ll.38-42: In a known manner, the slice thicknesses of the scanned slices are adjusted corresponding to the desired resolution by a corresponding adjustment of diaphragms and/or the combination of data acquired by means of neighboring detector elements of the detector; and FIG.5.
the danger of not being able to display the instrument by means of the imaging method”, as taught in Guendel, Col. 1, ll.63-64.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/YI-SHAN YANG/Examiner, Art Unit 3793